IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JACK EDWARD ALLEN,              : No. 24 WM 2017
                                :
              Petitioner        :
                                :
                                :
          v.                    :
                                :
                                :
SUPERIOR COURT OF PENNSYLVANIA, :
COMMON PLEAS COURT OF           :
CLEARFIELD COUNTY,              :
                                :
              Respondents       :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of April, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus/Extraordinary Relief is

DENIED.